DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
This action is in reply to the reply filed June 13, 2022 (hereinafter “Reply”).
Claims 1 and 3 are amended.
Claim 9 is canceled.
Claims 1-8 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 7: This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: list module in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that software modules of computer-executable instructions executed by a general-purpose computer (see at least, e.g., p. 14) appear to be the corresponding structures described in the specification for the pre-AIA  35 U.S.C. 112, sixth paragraph limitations. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a generic advertisement format.” However, the specification does not disclose or provide support for any “generic advertisement format.” Accordingly, the specification fails to provide an adequate disclosure of these claim features to satisfy the written description requirements of pre-AIA  35 U.S.C. § 112, first paragraph.
Claims 2-8 are rejected for incorporating the deficiencies of the rejected claims on which they respectively depend.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-8 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-8 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-8 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites receiving communications from multiple sets of users (including those that are and are not subscribers), receiving communications including a plurality of advertising contents; a client database, said client database configured to store said advertising contents; receiving at least one distribution demographic parameter for each of said advertisement contents defined by said clients, and at least one distribution timing parameter also from said clients for each of said plurality of advertising contents, regarding the distribution of advertisement contents to any one of a plurality of subscribers based on defined profiles and attributes of said subscribers; receiving communications relating to a plurality of said subscribers resulting in said subscribers being sent one or more client advertising contents; and a subscriber database which stores profile data for each of said subscribers, the profile data being a demographic parameter associated with a date and with said subscriber, and review demographic parameters and a present date and compare against distribution timing parameters for said advertising contents, and personalizing the advertising. Claims 2-8 further specify characteristics of the data used in the algorithms for determining how and when to target the advertising.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. 
Thus, the concepts set forth in 1-8 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a plurality of clients, a client interface, a processor, a subscriber interface, that the advertisements are digital, and sending/distributing and receiving various electronic communications (e.g., from third-parties or the clients). Claim 7 recites a list module, which has been interpreted to include computer software running on a general-purpose computing device.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the clients, a client interface, a processor, a subscriber interface, and software—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to sending/distributing and receiving various electronic communications (e.g., from third-parties or the clients or digital advertising) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computer systems in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-8 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-8 are directed to abstract ideas.

Step 2B
Claims 1-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to send/distribute and receive various electronic communications (e.g., from third-parties or the clients or digital advertising) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-8, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Woolard (U.S. Pub. No. 2008/0288360 A1) in view of Jones et al. (U.S. Pub. No. 2010/0211863 A1) (hereinafter “Jones”).

Claim 1: Woolard, as shown, discloses the following limitations:
a subscriber interface, coupled to a processor, configured to receive electronic communications from at least two sets of users, including at least some communications from a first set of said of users that are subscribers to generate a subscriber profile having an associated profile data including demographic parameters of at least an email address, a birthday, an age, and a zip code (see at least ¶ [0034]: the present birthday register system may be set up so that the user is allowed to visit the gift selection portion 6 of the site first, thereby increasing the user’s inclination to register onto the birthday register site; see also at least ¶ [0033]: the user then fills out the user profile 4 which includes such personal information as name, age, Email, gender, and birth date; see also at least ¶ [0037]: if the gift limit has not been reached, 24 the system prepares a gift certificate that includes the user’s name, birth date and zip code for the gift to be received and any other custom information about the gift; see also at least ¶ [0043]: a user registers an the online birthday register of the present invention 60 and enters his or her personal information 62 including birth date, gender and age; see also at least FIGS. 1 and 6), and at least some communications from a second set of users, to generate a subscriber profile for another party that was not initially a subscriber, having an associated profile data including demographic parameters of at least an email address, a birthday, an age, and a zip code of the another party that was not initially a subscriber, such communications from said second set of users generating subscriber profiles for said another party that was not initially a subscriber, […] (see at least ¶ [0034]: the present birthday register system may be set up so that the user is allowed to visit the gift selection portion 6 of the site first, thereby increasing the user’s inclination to register onto the birthday register site; see also at least ¶ [0033]: the user then fills out the user profile 4 which includes such personal information as name, age, Email, gender, and birth date; see also at least ¶ [0037]: if the gift limit has not been reached, 24 the system prepares a gift certificate that includes the user’s name, birth date and zip code for the gift to be received and any other custom information about the gift; see also at least ¶ [0043]: a user registers an the online birthday register of the present invention 60 and enters his or her personal information 62 including birth date, gender and age; see also at least FIGS. 1 and 6. Examiner notes that ¶ [0032] of Woolard describes that more than one user can use the system and be provided with advertising content. Examiner also notes that the claims do not preclude the claimed another user from being a user of the second set of users that interacts with the interface in Woolard to register for its system),
a subscriber database connected to said processor and said subscriber interface which stores said profile data for each of said subscribers (see at least ¶ [0032]: the potential user is also told that personal information that they enter as they sign up will be made available to participating businesses on a “blind” basis. That is, the participating business can learn about the user’s preferences and personal data but not know the user’s name or Email address. The users are also told that their data will not be disclosed or sold to any other retailers, third parties or list gatherers; see also at least ¶ [0043]),
a client interface, for receiving electronic communications from a plurality of clients, said communications including a plurality of digital advertising contents for periodic distribution to said subscribers, wherein said digital advertising content is provided to said system from said client in a generic advertisement format (see at least ¶ [0039]: FIG. 2 shows a block diagram of features that are available to participating businesses and to the facilitator of the gift register site. A participating business can log onto the secured section of the site 32 by entering a special pass code. The participating business can then check on how many gift certificates 34 have been selected by users and assigned to a business regarding the use of the participating businesses goods or services. This information can help the business to prepare for delivery of the free gifts promised to users. The participating business can also check on user's activity Such as the volume of certificate requests per category 38. These types of statistics can let the business know what categories of gifts are most popular at any given time. A participating business can also check on users wish lists 46 to determine what people are interested in purchasing. The statistics can be broken down according to age or Zip code, however, the lists do not give out individual users names or Email addresses. The register software system can also compile demographic patterns of users who have asked for specific business goods or services 48 so that a participating business can target their offerings to those specific demographics; see also at least ¶ [0031] and FIGS. 1-2); 
a client database, said client database configured to store said digital advertising contents (see at least ¶¶ [0031] and [0039]); 
said processor also coupled to said client interface and said client database, wherein said processor is configured to receive at least one distribution demographic parameter for each of said digital advertisement contents defined by said clients, and at least one distribution timing parameter also from said clients for each of said plurality of digital advertising contents, regarding the distribution of each of said digital advertisement contents to different sets of subscribers, each set having a plurality of subscribers based on said demographic parameters of said subscribers stored in said subscriber database (see at least ¶ [0032]: the potential user is also told that personal information that they enter as they sign up will be made available to participating businesses on a “blind” basis. That is, the participating business can learn about the user’s preferences and personal data but not know the user’s name or Email address. The users are also told that their data will not be disclosed or sold to any other retailers, third parties or list gatherers; see also at least ¶ [0043]: Referring now to FIG. 6 we see an alternate embodiment of the present invention where a user registers an the online birthday register of the present invention 60 and enters his or her personal information 62 including birth date, gender and age. The user is then invited to review a list of gift categories 66 as shown in the category selection guide in FIG. 3 and to select a fixed amount of categories, for example five categories. Two weeks before the user's birthday 68 the user receives an Email from the facilitator of the site which includes links up to five business gift certificates that are in the categories that the user pre selected. The links include printable personalized gift certificates from the five participating businesses. The facilitator extracts a referral fee 70 from each participating business when the user prints the certificate 72. On or about the date of the user’s birthday, the user can present the certificate 74 to the participating business along with personal identification and receive a free gift from the participating business); 
wherein said processor is configured to review a present date and compare against distribution timing parameters for said advertising contents and to distribute said digital advertisement contents having said present date as a distribution timing parameter to one or [more] of different sets of subscribers having matching said distribution demographic parameters associated with said digital advertising contents, wherein said distributed digital advertisement content is modified by said system to input personalization to each of said subscribers to which it is delivered based on information contained in said subscriber profile (see at least ¶ [0043]: Referring now to FIG. 6 we see an alternate embodiment of the present invention where a user registers an the online birthday register of the present invention 60 and enters his or her personal information 62 including birth date, gender and age. The user is then invited to review a list of gift categories 66 as shown in the category selection guide in FIG. 3 and to select a fixed amount of categories, for example five categories. Two weeks before the user's birthday 68 the user receives an Email from the facilitator of the site which includes links up to five business gift certificates that are in the categories that the user pre selected. The links include printable personalized gift certificates from the five participating businesses. The facilitator extracts a referral fee 70 from each participating business when the user prints the certificate 72. On or about the date of the user’s birthday, the user can present the certificate 74 to the participating business along with personal identification and receive a free gift from the participating business).
The examiner notes that ¶ [0032] of Woolard describes that more than one user can use the system and be provided with advertising content.

Woolard does not explicitly disclose, but Jones, as shown, teaches the following limitations:
with no requirement for information from that another party (see at least ¶ [0021]: the data collected by the ad service provider 130 may be used in some implementations of the present action-based pre-population of user profiles; see also at least ¶ [0023]: the user profile population service 118 will have a commercial or partnering relationship with the application providers that enables the service to access the forms and then pre-populate suggested entries in them for the users. For example, when the user goes to a website and signs up with an application that needs a user profile, the user will be redirected to the service 118 which then handles the completion of the profile on behalf of the application provider. The user profile population service 118 may alternatively be integrated as a part of an application or service provider; see also at least Abstract and ¶ [0005]. Examiner notes that in Jones, data pre-populated into the forms without requirement for this information from the subscriber. Further, this information could be used in conjunction with additional information that is supplied from a subscriber, because the limitation simply states that the profile includes no requirement for information from that another party exists, which is not a prohibition on using additional information that is supplied from that another party); and

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the techniques for pre-populating user profile information taught by Jones with the targeted marketing techniques disclosed by Woolard, because Jones teaches known challenges presented by user’s supplying their own profile information at ¶¶ [0003]-[0004] and [0030] but at ¶ [0031] that “These and other issues may effectively be addressed by the present action-based pre-population of user profile forms where the user profile population service 118 (FIG. 1) generates suggestions that can be pre-populated as entries in the user profile forms.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the techniques for pre-populating user profile information taught by Jones with the targeted marketing techniques disclosed by Woolard, because the claimed invention is merely a combination of old elements (the techniques for pre-populating user profile information taught by Jones and the targeted marketing techniques disclosed by Woolard), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine techniques for pre-populating user profile information taught by Jones with the targeted marketing techniques disclosed by Woolard, because the claimed invention is merely simple substitution of elements (the techniques for pre-populating user profile information taught by Jones for the user-supplied user information disclosed by Woolard), the substituted components and their functions were known in the art (as demonstrated by the presence in the references), one of ordinary skill in the art could have substituted the one known element for the other, and one of ordinary skill in the art would have recognized that the results of the substitution would have been predictable. See M.P.E.P. § 2143(I)(B).

Claim 2: The combination of Woolard and Jones teaches the limitations as shown in the rejections above. Further, Woolard, as shown, discloses the following limitations:
wherein said profile data for each of said subscribers includes a combination of personal/demographic information in addition to said at least one dated attribute (see at least ¶ [0031]).

Claim 3: The combination of Woolard and Jones teaches the limitations as shown in the rejections above. Further, Woolard, as shown, discloses the following limitations:
wherein said personal/demographic information includes any one of an email address, home address/zip code, gender, age, hobbies, likes and dislikes (see at least ¶ [0033]).

Claim 4: The combination of Woolard and Jones teaches the limitations as shown in the rejections above. Further, Woolard, as shown, discloses the following limitations:
wherein said profile data for each of said subscribers includes multiple data attributes (see at least ¶ [0033]).

Claim 5: The combination of Woolard and Jones teaches the limitations as shown in the rejections above. Further, Woolard, as shown, discloses the following limitations:
wherein said data attributes are selected from the group consisting of birthdays, relatives' birthdays, anniversaries, holidays and graduations dates (see at least ¶ [0031]).

Claim 6: The combination of Woolard and Jones teaches the limitations as shown in the rejections above. Further, Woolard, as shown, discloses the following limitations:
wherein said distribution parameters from said client regarding the distribution of advertisement data, include both a distribution date as well as demographic parameters (see at least ¶¶ [0036] and [0043]).

Claim 7: The combination of Woolard and Jones teaches the limitations as shown in the rejections above. Further, Woolard, as shown, discloses the following limitations:
a list module compiling the various available dated attributes and demographic data of all of said subscribers stored in said profile data in said subscriber database (see at least ¶ [0039]).

Claim 8: The combination of Woolard and Jones teaches the limitations as shown in the rejections above. Further, Woolard, as shown, discloses the following limitations:
wherein said client database contains billing data for billing said client for the distribution of said advertisement content (see at least ¶ [0041].

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered. Applicant’s arguments regarding the rejections under § 103 are moot in view of the new grounds of rejection. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims “now provides a (non-obvious) improvement to another technology or technical field” and is, as a result, patent eligible. Reply, p. 8. Applicant describes the improvement as one to the “state of the art and solve a problem in the a problem in the software arts, namely improvements in the generation and distribution of customized electronic communication advertisements.” Reply, p. 9.
Examiner disagrees, because the claims do not improve any technology or technological field. To the extent that the claims include an improvement, the improvement would be one to the advertising and marketing fields—not to a particular technological or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). In the claims, the conventional or generic distribution technologies are used (e.g., the Internet) to distribute content, but none of these technologies are specifically improved. Instead, they simply serve as the means to support the claimed advertising scheme. Similarly, customizing advertising does not appear to improve any technology or technological field; instead, this customization (as currently claimed) is simply the application of the advertising practice over the Internet. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted advertising.
Eldering (AU 2004/201746 A1);
Kountis (U.S. Pub. No. 2010/0257060 A1) (providing auction for digital signage advertising); and
Yoon et al. (“Mobile digital signage system based on service delivery platform location based targeted advertisement service,” ICTC 2011, 2011, pp. 582-586) (mobile digital signage system based on service delivery platform).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622